 tIn the MatterOf INLAND STEELCONTAINERCOMPANYandUNITEDSTEELWORKERS'OF AMERICA,C.I.O.iCase No.13-R--0278.Decided April 89,1944Pope & Ballard,'by Mr. Charles R. Kaufman,of Chicago, Ill., forthe Company.Messrs. George A. PattersonandJohn M. Molt,both of Chicago,Ill., for the Union.-'Mr. David V. Easton,of council to the Board.DECISION.SDIRECTION OF:ELECTION"SSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. 1. 0., herein called the Union,.alleging that a question affecting com-'merce had arisen concerning the representation of employees of In-land Steel Container, Company, Chicago, Illinois, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Francis X. Helgesen, TrialExaminer. Said hearing was held at Chicago, Illinois, on March 10,13, and 14, 1944.The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and, to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire,record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYInland Steel Container Company, a wholly owned subsidiary of theInland Steel Company, is a corporation organized under _the laws ofthe State of Illinois. It operates four plants located in the States ofCalifornia, Illinois, Louisiana, and New Jersey.We are concerned56 N. L. R B., No. 28.138, INLAND STEEL CONTAINER COMPANY139herein solely with the operations of the Company at its Chicago,'Illi-nois, plant, where it is engaged in the manufacture and distribution of'steel containers.During the year 1943, the Company purchased rawmaterials for use at its Chicago plant, consisting principally of, steelsheet,metal parts, paint, lacquers, and miscellaneous parts andsupplies, having a_value of more than $6,000,000, 95 percent of whichwas purchased from sources located outside the State of Illinois.Dur-ing the same period, the sales of the Chicago plant exceeded $9,000,000in value, of which approximately 90 percent was made to'customerslocated outside the State of Illinois.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II:THE ORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 20, 1944, the Union orally requested recognition ofthe Company as the exclusive bargaining agent of certain employeesengaged in its general offices.The Company refused to grant suchrecognition unless and until the Union was certified by the Board.Statements of a Board Field Examiner and the Trial, Examiner,introduced into evidence at the hearing, indicate that the Union rep-resents a ,substantial number of employees in the unit hereinafterfound appropriate.,We find that a question affecting commerce has arisen concerningthe'representation'of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6), and (7) of the Act.IV.THE APPROPRIATE UNITThe .Union seeks a unit comprised generally of all office, salaried,and clerical workers of the Company at its Chicago plant, includingthose listed on Appendix A, but- excluding executives, supervisors,confidential employees, the nurse, and those employees listed on Ap-pendix B.The Company,, while not opposing the establishment ofsuch a unit, contends that certain' employees and classifications ofIThe Field Examiner reported that-the Union submitted'80 application cards, and thatthe proposed unit contained 150 employees.The Trial Examiner reported that the Union tisubmitted 6 additional designations at the 'hearing ; that the unit proposed by the Unioncontained 110 employees; and that the unit,suggested by the Company consisted of 86employees. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, whom the Union desires to. include, fall within certainof the exclusions hereinabove set forth.The following classifica-tions discussedseriatim,are the subject of dispute between the parties,the Company contending that the employees therein should be ex-cluded from the unit, whereas the Union contends that they should'be included..Assistant purchasing agent:This employee, who ranks next to thepurchasing agent in the purchasing-department, is under a duty andhas the authority to make recommendations to his superior whichmay,affect the status of employees in the department.Under thesecircumstances, we find that he is' a supervisor within the meaning ofour customary definition, and shall exclude him from the unit.Secretary to the assistant factories manager:The assistant fac-tories manager occupies a position in the Company superior to thatof the superintendent of the Chicago plant. In addition to his im-mediate supervision over all'maintenance employees in the plants ofthe Company, the assistant factories manager, in the"absence of thefactoriesmanager, occupies a similar position with respect to allemployees of the Company, regardless of classification.Under thesecircumstances, his secretary, who performs the duties usual to thisclassification, and who has access to, his files 'and correspondence occasionally containing information concerning the Company's indus-trial relations, occupies a position which, in our opinion, warrantsher exclusion from the unit as a confidential employee.Accordingly,'we shall exclude her.2Secretary to the purchasing agent:The purchasing agent heads thepurchasing department of the Company, which is comprised of a groupof buyers, expediters, and office and clerical employees.As herein-above noted, the Company purchases raw materials ,for use at its Chi-cago plant valued in excess of $6,000,000 per year. - We have alreadythe duty to make recommendations to the purchasing agent affectingthe status of employees in the purchasing department. It is reason-able to infer, therefore, that the purchasing agent is directly concernedwith matters pertaining to employer-employee relations in his de-partment.We are of the opinion that the relationship between thepurchasing agent and his private secretary is sufficiently close to war-rant the exclusion of the latter from a bargaining unit which includesother employees of the department.We shall, therefore, exclude her.3Buyers:These two employees purchase materials for the Company'suse upon the presentation of properly authenticated requisitions.$Matter of General Cable Corporation,55 N. L. R. B. 1143.kMatter of General Cable`Corp oration,supra. * . INLANDSTEEL CONTAINERCOMPANY141They interviewsalesmen,'and the recordindicatesthat theypossesssome discretionin the placing of orders.They receive salaries higherthan thosepaid clerical employees,and there is some evidence 'thatthey issueinstructions, to the expediters and clerical workers attachedto the purchasing department. 'Since they are authorized to makefinancial commitmentson behalf'of the Company, we are of the opinionthat the duties of these employees are sufficientlymanagerial in natureto warrant their exclusion.We shall, therefore, exclude them.Engineers and,chemists:The Company does not employanyone atthe,presenttime comingwithin either of these categories, other thanthe assistantto the, chief chemist, whom both partiesagree to,excludefrom the unit.The record indicates that the Company, may, in thefuture, employ persons inthese classifications. 'The. Company's fac-tories managertestified that suchpersons will be requiredto be gradu-ate professionalmen,to whom supervisory functions may be delegated.However,we are of the opinion-that any,controversywithregard toemployees in these classifications,is in anticipation, of thefuture andcannot bedecided, by us,on the present,record.We, shall,therefore,make no finding with respectto them.Administrativeemployees:A similardispute exists between theparties withrespect to' employeeswho may be employedin this classi-fication in the future,the Companyconcedingthat at thedate of thehearing in this proceedingit employedno one therein.As in thecase of engineers'andChe'mis'ts-who may be employed by the Companyin the future,we are ofthe opinion that,'at present, the question of theinclusion or exclusion`of'such employees'is academic.Scales clerks,'supervisor:This employeesupervisesthe work of ap-proximately nine'persons classified as scales clerks.He possesses theauthorityto make'effectiverecommendations affecting the status ofscales clerks.We are ofthe opinion that he occupiesa supervisoryposition,and we shall exclude himfrom the unit.-'Senior andjunior time-study engineers:The primary duty of these,employees consists of making analysesof the variousfunctional opera-tions of the Company, from the standpoint of human efficiency. , Thesenior time-studyengineer has authorityto act on his own initiative,and occasionally to make decisionswithrespect to functional opera-tions.He also,acts as an expert forthe Companyin discussions ofgrievances between theCompany and the Union.'-The difference be'-tween the senior'time-study engineerand thejunior time-study engi-neer isprincipally one ofdegree; thelatter hasno authority to makedecisions,but is limited tothe makingof recommendations when sub-mitting his analyses.However, we are of the,opinionthatthe generalduties ofboth types ofemployees are substantially,managerial in char-. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDacter, and under these circumstances we shall exclude senior time-studyengineers and junior time-study engineers from the unit.Timekeepers:These employees perform the duties usual to this clas-sification.They are not concerned with grievances arising from theperformance of their duties, nor do they have access to information af-fecting the labor relations policies of the Company.Under these cir-cumstances, we shall include them within the unit.In accordance with the foregoing, we find that all office, salaried, andclerical employees of the Company at its Chicago plant, includingtimekeepers and employees engaged in classifications listed on Ap-pendix A, but excluding employees engaged in classifications listedon Appendix B, -secretaries to the assistant factories manager and pur-chasing agent, assistant' purchasing agent, scales clerks supervisor,.senior and junior time-study engineers, buyers, the nurse, confidentialemployees, and supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V.THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion 4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with inland SteelContainer Company, Chicago, Illinois, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Thirteenth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding the4The Union requested that It be designated upon the ballot as "United Steelworkers ofAmerica, C.I.0."This request Is hereby granted. INLAND STEEL CONTAINER COMPANY143date of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation'or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented by.United -Steelworkers of America, C. I. O.; for the purposes of collec-tive bargaining.APPENDIX ADraftsmenI.Clerks, Order, CheckingLaboratory AssistantsClerks, Order WritingSecretary to the Traffic Manager Clerks, Pay RollSecretary to the Manager of Pure Clerks, ProductionFood DepartmentClerks, RecordChief Clerk of - Purchasing De- Clerks, Stock, ReservationpartmentClerks, ScaleSupervisor of Filing RoomClerks, Statistical Records,AssistantSupervisor ofOrder Clerks, Stock' RecordsDepartmentClerks,Time StudyBillersComptometer Operators'Billing Machine OperatorsDitto Machine OperatorsBookkeepers, ManualExpeditersBookkeeping Machine' Operators ' Key Punch OperatorsClerks, AccountingMultigraph Operators'Clerks, Cost' `SchedulersClerks, DisbursementsStenographersClerks, DittoSwitchboard OperatorsClerks,Engineering Department Part-time ClericalsClerks, FilingSupervisors below the rank ofClerks, Invoice Checkersdepartment heads, with the ex-Clerks, Laboratory-ception of those listed on Ap-Clerks,Mail Deskpendix BClerks, Order BreakdownAPPENDIX BAll employees in the industrial relations and personnel departmentAll department heads, and persons above this rankSupervisors of the tabulating, billing, and factory_ pay rolldepartments., `Assistant chief chemistSalary pay-roll clerks'Secretaries to the president, vice president, comptroller, factoriesmanager, superintendent, and credit manager